PER CURIAM.
The single question presented on this appeal is the sufficiency of the evidence of the juvenile’s knowledge of the fact that the gun he possessed was stolen. The application of the standards laid down in State v. Graham, Fla.1970, 238 So.2d 618, convinces us that the judgment is sufficient in this instance because it shows possession of recently-stolen property plus an attempt at concealment by throwing the gun into an apartment other than the apartment of the juvenile. In addition, the evidence fails to show any reasonable hypothesis other than respondent’s knowledge that the gun was stolen.
Affirmed.